Citation Nr: 0013269	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968.  The appellant is the veteran's surviving 
mother.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1996 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in April 1995 at the age of forty-four.  
An autopsy revealed that the cause of death was congestive 
heart failure resulting from massive pulmonary edema and 
cardiomegaly.
 
2.  Medical records do not demonstrate the presence of a 
cardiac, cardiovascular, or pulmonary disorder either in 
service or within one year following separation from service.

3.  The medical evidence does not demonstrate a nexus between 
the veteran's death and active military service.

4.  Medical evidence has not been proffered etiologically 
linking the veteran's congestive heart failure with smoking.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1101, 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's death, he was service connected 
for schizophrenia, paranoid type, rated as 100 percent 
disabling; post operative residuals of a varicocele, left 
testicle, rated as noncompensable; and residuals of 
tonsillitis and glossitis, rated as noncompensable.  The 
appellant has contended that her son's death was due to 
smoking, secondary to his service connected psychiatric 
disorder.  She claims that this smoking caused him to develop 
congestive heart failure.  The RO has denied her request for 
service connection for the cause of her son's death and she 
has appealed to the Board for review.

The death of the veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
Additionally, service connection for the cause of the 
veteran's death will be established if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(1999).  However, service-connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (1999).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

As in any claim, the threshold question to be answered at the 
onset of the claim is whether a well-grounded claim has been 
submitted.  A well-grounded claim is one that is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
Where such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the appellant is 
not met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim.

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

The Board notes that evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where such 
assertions are inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
Additionally, where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded requirement 
of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); where the 
determinative issue does not require medical expertise, lay 
testimony itself may suffice.  Caluza v. Brown, 7 Vet. App. 
498 (1995);  Lathan v. Brown, 7 Vet. App. 359 (1995).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist the appellant in 
developing facts pertinent to the claim. 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999). 

With regard to the appellant's claim for service connection 
for the veteran's cause of death, the determinative issues 
presented are (1) whether the veteran had a cardiac, 
cardiovascular, or pulmonary disability during service; (2) 
whether a cardiac, cardiovascular, or pulmonary condition was 
the cause of the veteran's death, and if so, (3) whether the 
cardiac, cardiovascular, or pulmonary condition that caused 
the veteran's death was etiologically related to his service.  
38 C.F.R. §  3.312 (1999); Caluza.  

Service medical records are silent for any diagnosis, 
treatment, or complaints of cardiac, cardiovascular, or 
pulmonary disease or injury.  A separation examination report 
indicates that his lungs and chest, heart, and vascular 
system were normal.  Similarly, the examination report 
reveals that chest x-ray results were normal.  As congestive 
heart failure is not shown in service, a claim for direct 
service connection for the cause of the veteran's death is 
not well grounded. 

While an inservice cardiac, cardiovascular, or pulmonary 
disability is not shown in service, the Board notes that 
service connection may be granted for cardiovascular-renal 
disease that become manifested to a compensable degree within 
one year following separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  However, the evidence does not show 
that the veteran developed a cardiovascular-renal disease 
within one year following his separation from active duty.  
On the contrary, post service medical records are silent for 
any diagnosis, treatment, or complaints of cardiac, 
cardiovascular, or pulmonary disease or injury prior to the 
veteran's death.  At a RO hearing in December 1996, the 
appellant indicated that she did not know if the veteran had 
sought treatment or been diagnosed with any pulmonary or 
cardiac condition.  Accordingly, a claim for service 
connection for the cause of the veteran's death based on a 
presumptive period is not well grounded. 

In instances where a disability has not been clearly shown in 
service, service connection may be established for cause of 
death where a relationship or connection between the 
disability resulting in the veteran's death and a disease 
contracted or an injury sustained during service is shown.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
However, the evidence does not show that there is such a 
relationship between the veteran's congestive heart failure 
and his active military service.  

The Certificate of Death indicates that the veteran passed 
away at his home on April 28, 1995, at the age of forty-four.  
The immediate cause of death was listed as edema of the lung.  
There were no underlying causes given.  An autopsy was 
performed on April 29, 1995.  The autopsy report indicates 
that massive pulmonary edema and cardiomegaly led to the 
conclusion that congestive heart failure was the cause of 
death.  The examining pathologist opined that, because of the 
suddenness of the events and the absence of ischemic or 
valvular disease or disease of the myocardium, there was a 
diminishment of the contraction of the myocardium, secondary 
to a cardiac arrhythmia.  

At a RO hearing conducted in December 1996, the appellant 
expressed her contentions that the veteran's congestive heart 
failure was the result of a long-standing history of smoking 
caused by his service connected psychiatric disorder.  She 
indicated that his nervous condition caused him to chain 
smoke which caused his heart condition.  However, the 
appellant indicated that she did not know if the veteran had 
been treated for any pulmonary or heart condition.  

The Board notes that a February 1997 statement from a private 
psychiatrist, Dr. Julio A. Mojica Sandoz, indicates that the 
veteran had been a patient from September 1975 to April 1980.  
Dr. Sandoz opined that the veteran's emotional condition 
caused him to be a hardened smoker of three packs a day.  
However, Dr. Mojica Sandoz does not indicate that the 
veteran's smoking caused his congestive heart failure, 
diminishment of the contraction of the myocardium, cardiac 
arrhythmia, or pulmonary edema.  

The Board notes that the appellant, while entirely competent 
to report her observation of the veteran's symptoms, has 
presented no clinical evidence or medical opinion that would 
establish a link between her son's death and his active 
military service or his service connected disabilities.  Mere 
contentions of the appellant, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate the veteran's death with a condition suffered from 
while in service, or the veteran's service in general, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993). 

The Board has reviewed several informational pamphlets 
published by the Puerto Rican Heart Association related to 
heart disease and smoking.  The United States Court of 
Appeals for Veterans Claims (Court), formerly the United 
States Court of Veterans Appeals, has held that a treatise 
that contains a generic statement regarding a "possible 
link" does not satisfy the nexus element of a well grounded 
claim.  Sacks v. West, 11 Vet. App. 314, 316-317 (1998).  
Accordingly, the Board finds that these pamphlets to be of no 
probative value as they do not specifically pertain to the 
present case. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown to have 
a nexus with the veteran's active service, the Board must 
find that the appellant has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual at 
this time that service connection for the cause of the 
veteran's death could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the appellant's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).  The Board also notes that its duty 
to assist the appellant in the development of her claim, as 
stipulated in 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
does not arise until a claim is shown to be well grounded. As 
the appellant's claim is not well grounded, VA is under no 
duty to assist.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

